Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is a response to the amendment filed 8/8/2022.  Claim 1 has been amended.  Claims 7 and 8 have been cancelled.


Response to Arguments
Applicant’s arguments have been considered but are moot because of the new ground of rejection in view of Shimizu et al. (US 2015/0151528) and/or Iwata et al. (US 2012/0052295).  
Further, it is noted Applicant argues Dupire (US 3,990,932) does not teach carboxyl groups.  Although it is true Dupire does not use the term “carboxyl,” Dupire teaches the chemical functionalities in the polymers may include “acids.”  See col. 2, line 9.  It would have been clear that virtually any, or at least all of the most common, functional “acid” groups in polymers would contain carboxyl groups, i.e. a carboxylic acid, which are the definitive part of all acrylics, a common group used in bonding.
Examiner would also like to note that the easy adherence layer recited in the instant specification appears to be a layer having certain characteristics for a specific process wherein the precise chemical make-up is not important as long as it fits the characteristics for the process.  Applicant appears to merely be listing broad chemical categories for the layer that are well-known in any polymers applied to surfaces without providing any evidence as to why these categories provide any specific advantage.  As such, unless Applicant can offer up a specific advantage as to the claimed “easy adherence layer” chemical structure, Examiner assumes all chemical groups generally known to be included in bonding or coating layers to enhance various properties would have predictably been suitable to include in a coating layer, such as in Dupire, for the same reasons.  This is especially true since Dupire already teaches the suitability of many chemical functionalities and thus indicates they are not limited and would have predictably been suitable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5, 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dupire (US 3,990,932) in view of Bartlett et al. (US 5,316,848) and Shimizu et al. (US 2015/0151528) and/or Iwata et al. (US 2012/0052295).
Regarding Claims 1, 3, 5, 23 and 24, Dupire teaches providing an easy adherence layer as a laminate layer with a release sheet (See col. 1, lines 6-9 and col. 2, lines 30-38, wherein a coating designed to be adhered to a substrate is formed as a film on an anti-adhesive support, i.e. a release layer, thus forming laminate that is a thermal transfer surface-modifying sheet; note any layer designed to be adhered is reasonably considered an easy adherence layer), heat welding the easy adherence layer on substrate with a heating press to join the easy adherence layer, and then removing the release sheet (See col. 2, line 66 to col. 3, line 16 and col. 3, lines 65-67, wherein the film, i.e. easy adherence layer, is put on a substrate exposed to heat and pressure, which may be via a heating press such as an oil-heated press, bonded to the substrate, and then the release sheet removed).
Dupire teaches the coating composition that forms the film easy adherence layer may be a cross-linkable resin and include functionalities such as acid groups and amides (See col. 2, lines 1-9).  It is implied or at least obvious such polar groups may either be paired with a non-polar hydrocarbon chain, or else mixed with a polar/non-polar or just a non-polar resin as part of the polymer component. For example, see Example 1 wherein polyvinyl alcohol is used in the coating (See col. 3, lines 45-50).  Note PVA is [-CH2-CHOH-]n, wherein the CH2 unit thereof is reasonably considered a non-polar unit and the CHOH unit is a polar unit having a hydroxyl.  Further, even if the PVA were only considered polar, it is mixed with polyvinyl butyral (See col. 3, lines 45-50), which contains functional groups having three carbon hydrocarbon chains extending from the main chain that would clearly be non-polar.  Thus, either way, the polymer component has non-polar and polar units, and may contain acid or amide functional groups.  
It is well-known the acid functional groups in bonding layers are commonly carboxyl-groups, these groups known to enhance adhesiveness (See, for example, Shimizu et al., page 9, paragraph [0144], teaching carboxyl groups as the only example of an acid functional group in an adhesive bonding layer; and/or Iwata et al., page 3, paragraph [0051], reciting carboxyls improve the adhesive properties of polymers used in bonding, each of such groups being acids).  It is also know N-methoxymethyl (meth)acrylamide, which contains a methoxymethyl group, is an amide known to enhance adhesivenss (See, for example, Iwata et al., page 3, paragraph [0051], reciting N-methoxymethyl (meth)acrylamide improves the adhesive properties of polymers used in bonding).  Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to utilize polymers having carboxyl and/or methoxymethyl groups in the bonding layers of Dupire.  Dupire already teaches broader categories including such functional groups may be included in the coating and such functional groups are well-known to increase adhesiveness. Thus, polymers with these functional groups would have predictably been advantageous, or at least suitable, to include in coatings such as in Dupire to enhance the adhesiveness of the polymer component therein, thus making it more suitable to adhesive to the intended surface. 
Dupire teaches the coating may be used for waterproofing and may be applied to plastics, serve to waterproof canvas or form tarpolins (See col. 6, lines 24-33), but is silent as to the specific substrate plastic, canvas, or tarpolin materials that are utilized.  It would have thus been apparent the substrate material is not specifically limited and well-known plastics, canvas, or other materials to be waterproofed certainly would have been obvious as a substrate.  Further, high density polyethylene (HDPE) is a well-known material used as a carrier, either as a film or fabric, for forming waterproof membranes (See, for example, Bartlett et al., Abstract and col. 3, lines 11-22).  Thus, it at least would have been obvious to a person having ordinary skill in the art at the time of invention to apply the coating of Dupire to a plastic materials such as HDPE to form a waterproof canvas or tarpolin, because the HDPE would have predictably served as a suitable carrier to create a waterproofing material as taught therein.  Further, HDPE is a thermoplastic known to have a melting point around 130 degrees Celsius, thus at least rendering obvious heating to within 50 C of its melting point during joining since Dupire routinely teaches joining temperatures in the range of 100 C or more.  Specifically, Dupire teaches pressing at 135 degrees Celsius at 50g/cm3 for 20 seconds (See col. 4, lines 1-4).  Examiner submits such high temperature pressing, in at least some instances, would have caused at least some softening and flattening when using a thermoplastic material, such as a HDPE, thus effectively causing a degree of molding during said pressing process.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dupire, Bartlett et al., Shimizu et al. and/or Iwata et al. as applied to Claim 1, and further in view of Parekh (US 4,118,437).
Regarding Claim 9, Dupire, Bartlett et al., Shimizu et al. and/or Iwata et al. teach the method of Claim 9 as described above.  Dupire further teaches acid catalysts may be utilized in the coating composition, i.e. easy adherence layer, to synergistically reduce the amount of accelerators used during crosslinking (See col. 5, line 63 to col. 6, line 9).  Dupire is silent as to whether these acid catalysts are strong acids.  However, it is known to use strong acids as acid catalysts because they are more potent than weak acids and thus are more effective achieving crosslinking at lower temperatures (See, for example, Parekh, col. 7, lines 35-66).  Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to utilize strong acid in the coating composition easy adherence layer, because doing so would have predictably enabled a synergistic effects for curing at even lower temperature below 175 C.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT W DODDS/Primary Examiner, Art Unit 1746